Citation Nr: 1750959	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-06 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 30, 2013, and in excess of 50 percent thereafter.  

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for a bilateral leg disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to April 1966 and had a period of service in the Reserve from September 1986 to June 2002.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran withdrew a separate claim for an increased rating for tinnitus in May 2013.

In August 2016, the Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the electronic record.


FINDINGS OF FACT

1.  In August 2016, prior to the promulgation of a decision in the appeal, the Veteran's representative requested to withdraw the appeal for entitlement to an increased disability evaluation for PTSD.

2.  The preponderance of the evidence indicates that the Veteran's low back disability had its onset during service.

3.  The preponderance of the evidence indicates that the Veteran has a bilateral leg condition that is caused by his service-connected low back disability. 



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for PTSD by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2016).

3.  The criteria for service connection for a bilateral leg condition have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (b).

During the August 2016 Board videoconference hearing, the Veteran's representative requested to withdraw the appeal regarding an increased rating for PTSD.  Therefore, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction over this issue, and it is dismissed.

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

A nexus between the current disability and service may be established by evidence of continuity of symptomatology since service for a listed chronic disability.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013)

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1337.




Low Back Disability

The Veteran served on active duty from December 1961 to April 1966 and in the Reserve from September 1986 to June 2002.  Throughout his medical history, the Veteran has asserted that his current low back disability began in service.  The Veteran is competent and credible to report back pain, although he has not been shown to be competent to provide a medical diagnosis or etiology opinion. 

Review of the record reveals that the Veteran injured his back in 1976 and later reinjured his back when he fell off a pallet at a grocery store in 1980.  The Veteran's service treatment records, including numerous periodic medical examinations, indicate that the Veteran did not have residuals from his in-service back injury.  However, the Veteran has submitted medical evidence from several private physicians, which indicate that the Veteran sought treatment for his back on several occasions in the 1980s.  See May 1983 Dr. R.G.L. Letter; June 1983 DR. J.A.N. Letter; September 1983 Dr. O.R.W. Letter.  Furthermore, an April 2010 VA examiner stated that the Veteran's back disability is related to, and most likely caused by, military service.   

In giving the Veteran the benefit of the doubt, and considering the evidence of record as a whole, the Board finds that service connection for a low back disability is warranted.

Bilateral Leg Condition

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Notably, in this decision the Board granted service connection for the Veteran's low back disability.  The pertinent evidence of record indicates that the Veteran's bilateral leg condition is secondary to his back disability.  See e.g., June 1983 Letter from Dr. J.N.; April 2010 VA Examination; May 2013 Dr. A.E. Treatment Record.

In light of the foregoing, the Board finds that the preponderance of the evidence of record indicates that the Veteran's bilateral leg condition is secondary to his low back disability

As the Board is granting service connection for a bilateral leg condition as secondary to his service-connected low back disability, entitlement to service connection on a direct basis is rendered moot and will not be discussed.


ORDER

The appeal for entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 30, 2013, and in excess of 50 percent thereafter, is dismissed.  

Entitlement to service connection for a low back disability is granted.  

Entitlement to service connection for a bilateral leg disability is granted.  



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


